U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period of June 30, 2012 or [] TRANSITION QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 333-168195 FIRSTHAND TECHNOLOGY VALUE FUND, INC. (Exact Name of Registrant as Specified in Charter) MARYLAND 77-6100553 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No) 150 Almaden Boulevard, Suite 1250 San Jose, California (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (408) 886-7096 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes [] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): [] Large Accelerated Filer [] Accelerated Filer [X] Non-accelerated Filer [] Smaller Reporting Company (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[] Yes[X] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at June 30, 2012 Common Stock, $0.001 par value per share TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Statements of Assets and Liabilities as of June 30, 2012 (Unaudited), and December 31, 2011 2 Statements of Operations (Unaudited) for the Three Months Ended June 30, 2012, for the Period April 18, 2011 (commencement of operations) to June 30, 2011, for the Six Months Ended June 30, 2012 and for the period April 18, 2011 (commencement of operations) to June 30, 2011 3 Statements of Cash Flows (Unaudited) for the Six Months Ended June 30, 2012, and for the Period April 18, 2011 (commencement of operations) to June 30, 2011 4 Statements of Changes in Net Assets for the Six Months Ended June 30, 2012 (Unaudited) and for the Period April 18, 2011 (Commencement of Operations) Through December 31, 2011 5 Selected Per Share Data and Ratios for the Three Months Ended June 30, 2012 (Unaudited) and for the Period April 18, 2011 (Commencement of Operations) Through December 31, 2011 6 Schedule of Investments (Unaudited) as of June 30, 2012 7 Notes To Financial Statements (Unaudited) 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 26 PART II. OTHER INFORMATION 27 Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. (Removed and Reserved) 27 Item 5. Other Information 27 Item 6. Exhibits 27 SIGNATURES 28 1 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Firsthand Technology Value Fund, Inc. Statements of Assets and Liabilities AS OF JUNE 30, 2012 (UNAUDITED) AS OF DECEMBER 31, 2011 ASSETS Investment securities: Unaffiliated issuers at acquisition cost $ $ Affiliated issuers at acquisition cost Total acquisition cost $ $ Unaffiliated issuers at market value $ $ Affiliated issuers at market value Total market value* (Note 7) Cash** Segregated cash — Receivable from interest Other assets *** Total Assets LIABILITIES Payable for securities purchased Payable to affiliates (Note 5) Consulting fee payable — Offering cost payable — Accrued expenses and other payables Total Liabilities NET ASSETS $ $ Net Assets consist of: Common Stock, par value $0.001 per share 100,000,000 shares authorized $ $ Paid-in-capital Accumulated net investment loss ) — Accumulated net realized losses from security transactions ) ) Net unrealized depreciation on other assets, investments, warrants transactions and purchased options ) ) NET ASSETS $ $ Shares of Common Stock outstanding Net asset value per share (Note 3) $ $ * Includes warrants and purchased options whose primary risk exposure is equity contracts. ** Cash composed primarily of the Fidelity Institutional Money Market Treasury Portfolio which invests primarily in U.S. Treasury securities. *** For the periods ended June 30, 2012 and December 31, 2011, other assets consist of $6,885 and $15,125 prepaid insurance payable; $24,483 and $0 prepaid expense; and $27,738 and $40,231 of contingent receivable, respectively from the sale of Solaicx to MEMC for an initial cash payment plus possible future cash payments if certain criteria are met. See accompanying notes to financial statements 2 Firsthand Technology Value Fund, Inc. Statements of Operations (Unaudited) FOR THE THREE MONTHS ENDED JUNE 30, 2012 FOR THE PERIOD ENDED JUNE 30, 2011(1) FOR THE SIX MONTHS ENDED JUNE 30, 2012 FOR THE PERIOD ENDED JUNE 30, 20111 INVESTMENT INCOME Unaffiliated interest $ Affiliated interest TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 5) Administration and accounting fees Custody fees Transfer agent fees Registration and filing fees – – Professional fees Printing fees Trustees fees Other fees TOTAL NET EXPENSES NET INVESTMENT LOSS ) Net Realized and Unrealized Loss on Investments: Net realized gains from security transactions Non-affiliated Net realized losses on foreign currency (2
